 Case: 4:19-cr-00966-SRC Doc. #: 85 Filed: 06/11/20 Page: 1 of 4 PageID #: 146




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
      Plaintiff,                                        )
                                                        )   No. 4:19CR0966 (SRC/SPM)
 v.                                                     )
                                                        )
 ERRICK ROACH,                                          )
                                                        )
      Defendant.                                        )

          GOVERNMENT’S UNOPPOSED MOTION TO DISMISS INDICTMENT
           AGAINST DEFENDANT ERRICK ROACH WITHOUT PREJUDICE
           PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 48

         COMES NOW the United States of America, by and through Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Allison H. Behrens, Assistant United

States Attorney for said District, and for the reasons set forth below, moves to dismiss the

indictment against Defendant Errick Roach without prejudice. Defendant Errick Roach does not

oppose the Government’s motion.

         1.        On November 21, 2019, a federal grand jury sitting in St. Louis, Missouri, returned

an eight-count indictment against Defendant Errick Roach (“Roach”) and co-defendant Tykese

Lofton (“Lofton”).

         2.        The indictment charges in Count I that, on October 6, 2019, Lofton and Roach took

a motor vehicle from the presence of another using force, violence and intimidation, in violation

of 18 U.S.C. §§ 2119 and 2. Count II charges that Lofton and Roach used a firearm in furtherance

of the carjacking on October 6, 2019, in violation of 18 U.S.C. § 924(c).

         3.        The indictment further charges in Count III that, on October 8, 2019, Lofton and

Roach took a motor vehicle from the presence of another using force, violence and intimidation,


                                                    1
 Case: 4:19-cr-00966-SRC Doc. #: 85 Filed: 06/11/20 Page: 2 of 4 PageID #: 147




again in violation of 18 U.S.C. §§ 2119 and 2. Count IV charges Lofton and Roach with a violation

of 18 U.S.C. § 924(c) in relation to that October 8, 2019, carjacking.

       4.      Count V and VI of the indictment apply only to co-defendant Lofton.

       5.      Counts VII and VIII of the indictment apply only to Roach. In those counts, the

indictment charges Roach with a carjacking that occurred on October 15, 2019, in violation of 18

U.S.C. § 2119 (Count VII), as well as using a firearm in furtherance of that carjacking in violation

of 18 U.S.C. § 924(c) (Count VIII).

       6.      Defendant Errick Roach made an initial appearance in the case on December 6,

2019, at which time he was appointed an attorney under the Criminal Justice Act. A Magistrate

Judge ordered him detained on December 12, 2019. Roach was arraigned on the charges on

December 18, 2019.      In January 2020, Roach retained a new attorney, Ryan Smith.             The

Government’s discovery was produced to Roach’s defense counsel shortly thereafter.

       7.      At the time of the indictment, the evidence against Errick Roach included, among

other things, victim identification. More specifically, each of the victims of the three carjackings

identified Errick Roach as one of the perpetrators. The Government also had additional witness

identification implicating Roach.

       8.      Roach’s counsel subsequently provided the Government with information that he

believes establishes a defense for Roach with respect to all three of the incidents charged. The

Government was unaware of this information at the time the indictment was returned.

       9.      In order to assess the information fully, the government was required to obtain and

then analyze the information Roach believes establishes his defense. Moreover, the Government

needed to acquire and then analyze an additional quantity of evidence for purposes of corroborating

or rejecting Roach’s defense. Within the last seven days, this analysis identified more information

for the Government to consider.
                                                 2
 Case: 4:19-cr-00966-SRC Doc. #: 85 Filed: 06/11/20 Page: 3 of 4 PageID #: 148




       10.     The Government has reviewed and continues to review the relevant information

carefully, particularly in light of the victim identifications. However, based on the Government’s

current assessment of the information, the Government believes a dismissal of the charges against

Errick Roach, without prejudice, is appropriate at this time.

       11.     Federal Rule of Criminal Procedure 48(a) provides that the government may, “with

leave of court, dismiss an indictment….” Fed.R.Crim.P 48(a). A dismissal pursuant to Rule 48(a)

is without prejudice. United States v. Oliver, 950 F.3d 556 (8th Cir. 2020) (citing United States v.

Arradondo, 483 F.2d 980, 983 (8th Cir. 1973)).

       12.     Defense counsel consents to the dismissal of the case against Errick Roach, without

prejudice.

       13.     Therefore, for the reasons stated, the United States respectfully requests that the

Court dismiss Counts I, II, III, IV, VII and VIII against only Errick Roach and that such dismissal

be without prejudice.

       WHEREFORE, for the reasons stated, the United States respectfully requests that the Court

grant its unopposed motion to dismiss Counts I, II, III, IV, VII and VIII of the indictment pursuant

to Federal Rule of Criminal Procedure 48(a) and that such dismissal be without prejudice.

                                                       Respectfully submitted,


                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                        s/Allison H. Behrens
                                                       Allison H. Behrens, #38482 MO
                                                       Assistant United States Attorney
                                                       111 South 10th Street, Room 20.333
                                                       St. Louis, Missouri 63102
                                                       (314) 539-2200



                                                 3
 Case: 4:19-cr-00966-SRC Doc. #: 85 Filed: 06/11/20 Page: 4 of 4 PageID #: 149




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2020, the foregoing was filed with the Clerk of the Court

and was served by way of this Court’s electronic notification system upon all counsel of record,

including Defendant Errick Roach’s attorney Ryan Smith.



                                             /s Allison H. Behrens
                                             Allison H. Behrens, #38482 MO
                                             Assistant United States Attorney




                                                4
